   Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


              SEBASTIAN MARTINEZ                           Case No.:

                          Plaintiff,

                             v.

 CROWN AUTOMOTIVE MANAGEMENT, INC.

                         Defendant.


               - COMPLAINT AND DEMAND FOR JURY TRIAL -

       Plaintiff SEBASTIAN MARTINEZ by and through the undersigned counsel,

hereby files this Complaint against the above-named Defendant, CROWN

AUTOMOTIVE MANAGEMENT, INC.

                                  NATURE OF THE CASE

  1.      This is an action brought by Plaintiff SEBASTIAN MARTINEZ, (hereafter

          “Plaintiff”)    against      his   former   employer,   Defendant   CROWN

          AUTOMOTIVE MANAGEMENT, INC. (hereafter referred to as

          “Defendant”) for violations of the Fair Labor Standards Act of 1938, 29

          U.S.C. § 201, et seq. (“FLSA”).

  2.      During the term of Plaintiff’s employment for Defendant, Plaintiff

          performed work for Defendant in excess of forty hours in a workweek for

          which he was not compensated at one-and-a-half times the regular rate

          of pay. Consequently, Defendant was not fully compensating all hours,
Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 2 of 8 PageID 2




     including those in excess of forty (40) hours in a workweek as required

     by the FLSA.

3.   Additionally, in several weeks, Defendant did not compensate Plaintiff

     the minimum wage for every hour worked.

                       JURISDICTION AND VENUE

4.   This Court has subject matter jurisdiction conferred by 29 U.S.C. §

     216(b) and 28 U.S.C. § 1331.

5.   Venue is proper in the Tampa Division of the Middle District of Florida

     under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

     Pinellas County has the greatest nexus with the cause because it is the

     place where Plaintiff provided services and Defendant conducted

     business.

                                     PARTIES

6.   Plaintiff, SEBASTIAN MARTINEZ, a resident of Pinellas County, was a

     former employee of Defendant who worked at St. Petersburg, Florida.

7.   Plaintiff, SEBASTIAN MARTINEZ, is an employee as defined by the

     laws under which this action is brought.

8.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. is an

     employer as defined by the laws under which this action is brought.

9.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. operates an

     auto dealership in St. Petersburg, Florida.




                                                                    Page 2 of 8
Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 3 of 8 PageID 3




10.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. is a

      corporation organized and existing under and by virtue of the laws of

      Florida.

                                   COVERAGE

11.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. is an

      enterprise engaged in commerce or in the production of goods for

      commerce, covered by the FLSA, and as defined by 29 U.S.C. § 203.

12.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. uses credit

      lines, wire transfers and/or credit card payments to entities outside the

      state of Florida, for the purchase of automobiles, parts, and supplies,

      manufactured outside the state of Florida, and which cross state lines in

      the flow of commerce. Defendant sells such products in the stream of

      commerce and accepts payment from customers through credit cards

      and checks from banks located outside the state of Florida.

13.   Defendant also hosts one or more websites viewed by potential

      customers across state lines, and sends faxes, emails, and other

      communications across state lines.

14.   Upon information and belief, Defendant’s annual gross volume of sales

      exceeded $500,000/year at all relevant times.

15.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. is an

      employer within the definition of the FLSA, 29 U.S.C. § 203.




                                                                     Page 3 of 8
Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 4 of 8 PageID 4




16.   During the term of his employment, Plaintiff SEBASTIAN MARTINEZ

      was engaged in commerce and was therefore subject to the individual

      coverage of the FLSA. 29 U.S.C. § 206.

17.   The services performed by Plaintiff were essential, necessary, and an

      integral part of the business conducted by Defendant.

18.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

      29 U.S.C. § § 207 and 206.

                               FACTUAL BACKGROUND

19.   Plaintiff SEBASTIAN MARTINEZ was employed by Defendant CROWN

      AUTOMOTIVE MANAGEMENT, INC. from November 2019 to January

      2020.

20.   Plaintiff held a sales position at the time of separation, but he was mainly

      undergoing training during his employment.

21.   Plaintiff’s   duties   included   training   and   learning   about   Crown

      Automotive’s products and services.

22.   Plaintiff’s was mostly paid $340.00 per week (and checks showed an

      hourly rate of $8.50 per hour).

23.   During his employment with Defendant, Plaintiff was classified non-

      exempt.

24.   Plaintiff did not satisfy any of the requirements for overtime exemptions

      set forth in the FLSA.




                                                                       Page 4 of 8
Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 5 of 8 PageID 5




25.   During the period covered by the employment, Plaintiff worked more

      than forty (40) hours in a workweek and was not compensated at the

      statutory rate of one and one-half times his regular rate of pay.

26.   During the first weeks of employment, Plaintiff averaged 56.9 hours a

      week, but his paystub only stated 40 hours.

27.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. was aware

      that Plaintiff was working over forty (40) hours per week without proper

      compensation but did not cure the ongoing FLSA violations.

28.   Defendant’s actions were willful and/or showed reckless disregard as to

      whether its conduct was prohibited by the FLSA.

29.   Plaintiff’s time and payroll records (including the hours worked in each

      workweek) should be in Defendant’s custody and control, pursuant to 29

      C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

      such records is unknown at this time.

                            COUNT I
       RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

30.   Plaintiff SEBASTIAN MARTINEZ re-alleges and incorporates the

      allegations contained in Paragraphs 1 through 29 above.

31.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. failed to pay

      Plaintiff properly for all hours worked in excess of forty (40) hours in a

      workweek in compliance with the FLSA.

32.   Plaintiff is entitled to be paid time and one-half his regular rate of pay for

      each hour worked in excess of forty (40) in a workweek.



                                                                        Page 5 of 8
Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 6 of 8 PageID 6




33.   As a result of Defendant’s willful violation of the FLSA, Plaintiff

      SEBASTIAN MARTINEZ is entitled to damages, liquidated damages,

      pre-judgment interest, attorney’s fees, and costs.

                                 COUNT II
                      FLSA MINIMUM WAGE VIOLATIONS

34.   Plaintiff re-alleges and incorporates the allegations contained in

      Paragraphs 1 through 29 above.

35.   Plaintiff SEBASTIAN MARTINEZ performed work for Defendant

      CROWN AUTOMOTIVE MANAGEMENT, INC. for which he was not

      fully compensated.

36.   Defendant CROWN AUTOMOTIVE MANAGEMENT, INC. did not pay

      Plaintiff the minimum wage required by the FLSA by mainly

      compensating Plainitff 40 hours a week, even though Plainiff worked

      over 40 hours most of the work weeks. That yielded a regular rate of

      less than $7.25, for each hour worked during the mayority of Plaintiff’s

      workweeks.

37.   The actions of Defendant set forth above of failing to pay Plaintiff the

      statutory minimum wage constitute a violation of 29 U.S.C. §206.

38.   Defendant’s actions were willful and/or showed reckless disregard for

      the provisions of the F.L.S.A.




                                                                   Page 6 of 8
   Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 7 of 8 PageID 7




                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff SEBASTIAN MARTINEZ respectfully requests

judgment against Defendant CROWN AUTOMOTIVE MANAGEMENT, INC., and

the following damages:

         a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

         b. Liquidated damages in an amount equal to the overtime compensation

            owed in accordance with 29 U.S.C. § 216(b);

         c. Pre-judgment interest;

         d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

         e. Plaintiff’s minimum wage rate; and

         f. Liquidated damages in an amount equal to the unpaid minimum wages

            owed in accordance with 29 U.S.C. § 216(b);

                                DEMAND FOR JURY TRIAL

   39.      Plaintiff requests a jury trial to the extent authorized by law.




                                                                               Page 7 of 8
Case 8:20-cv-01190 Document 1 Filed 05/24/20 Page 8 of 8 PageID 8




Dated: May 24, 2020                   Respectfully submitted,


                                      CYNTHIA GONZALEZ P.A.
                                      3980 Tampa Rd.
                                      Suite 205
                                      Oldsmar, Florida 33677
                                      Telephone: 813.333.1322
                                      Toll free: 888.WagesDue
                                      Fax: 813.603.4500
                                       WagesDue.com

                                      s/ Cynthia Gonzalez
                                      Cynthia M. Gonzalez
                                      Florida Bar No. 53052
                                      Attorney for Plaintiff
                                      cynthia@wagesdue.com




                                                            Page 8 of 8
